DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 2, recites “a top surface of an etch stop layer”.  It is not clear, from this limitation whether this is supposed to be the same as the etch stop layer of claim 8, from which this claim depends, or a new etch stop layer.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “a top surface of a second etch stop layer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20150137388).
Regarding claim 1, KIM discloses an integrated circuit structure comprising: 
a first metal line (metal line 234, see fig 2 and 22, para 145 and 55-56) over a semiconductor substrate (fig 2 and 22, 100, para 41), the first metal line being ring-shaped in a top-down view (the metal lines 234 can be ring-shaped, see fig 2, para 57), the first metal line comprising a first inner sidewall (right sidewall of the left side of 234, see fig 22) and a second inner sidewall (Left sidewall of the right side of 234, see fig 22) opposite the first inner sidewall, 
wherein a distance between a top portion of the first inner sidewall and a top portion of the second inner sidewall is less than a distance between a bottom portion of the first inner sidewall and a bottom portion of the second inner sidewall (top portions of 234 on opposite sides of 385 are closer together than the bottom parts of 234, see fig 22); 
a dielectric layer (dielectric 310 surrounds 234, see fig 22, para 50) surrounding the first metal line, 
wherein the first metal line encircles a portion of the dielectric layer (a portion of 310 is surrounded by 234, see fig 22), 
wherein a top surface of the dielectric layer is disposed above a top surface of the first metal line (a top surface of 310 is above a top surface of 234, see fig 22); and 
a conductive via extending through the dielectric layer and connected to the first metal line (294 extends into 310 and is at least indirectly connected to 234, see fig 22).
Regarding claim 2, KIM discloses the integrated circuit structure of claim 1, wherein the first metal line further comprises a first outer sidewall (left sidewall of the left part of 234, see fig 22 and figure I) opposite the first inner sidewall, 
wherein the first inner sidewall and the first outer sidewall are tilted at an angle to the semiconductor substrate (sidewalls of 234 are tilted at a 90 degree angle with respect to top surfaces of 100, see fig 22).
Regarding claim 3, KIM discloses the integrated circuit structure of claim 2, wherein the first metal line further comprises a second outer sidewall (right sidewall of the right portion of 234, see fig 22) opposite the second inner sidewall, 
wherein the second inner sidewall and the second outer sidewall are tilted at the angle to the semiconductor substrate in a direction opposite the first inner sidewall and the first outer sidewall (sidewalls of 234 are tilted at a 90 degree angle with respect to top surfaces of 100, see fig 22).
Regarding claim 4, KIM discloses the integrated circuit structure of claim 1, further comprising: an integrated circuit device over the semiconductor substrate (the semiconductor substrate includes a transistor includes a gate 140/150 which extends over 100, see fig 22, para 45 and doped regions 107, see fig 22, para 148)); an interlayer dielectric (fig 22, 160, para 40) over the integrated circuit device, 
wherein the dielectric layer is disposed over the interlayer dielectric (310 is over 160, see fig 22); and
 a contact plug (fig 22, 175, para 145) extending through the interlayer dielectric, the contact plug connecting the first metal line to the integrated circuit device (175 connects 234 to 107, see fig 22).
Regarding claim 6, KIM discloses the integrated circuit structure of claim 1, wherein top surfaces of the conductive via and the dielectric layer are coplanar (top surfaces of 294 and 310 are coplanar, see fig 22).

    PNG
    media_image1.png
    665
    626
    media_image1.png
    Greyscale

Figure I: KIM figure 22 with added annotations.
Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KAGEYAMA (US 20120199942).
Regarding claim 8, KAGEYAMA discloses an integrated circuit structure comprising:
 an etch stop layer (etch stop layer 26, see fig 1, para 60) over an inter-layer dielectric (if the device in fig 1 is inverted, etch stop 26 is above dielectric 17, see fig 1, 17, para 60); 
a first metal line over the etch stop layer (right annular portion of 33 in figure II, see fig 1, 33, para 69 and 61), the first metal line having a first sidewall (left sidewall of the first metal line, see figure II) and a second sidewall opposite the first sidewall (right sidewall of the first metal line, see figure II); 
a second metal line over the etch stop layer and adjacent the first metal line (if the device in fig 1 is inverted, then the left portion of 33 is over etch stop 26, see figure II), the second metal line having a third sidewall (right sidewall of the left part of 33, see figure II) and a fourth sidewall (left sidewall of the right part of 33, see figure II) opposite the third sidewall, 
wherein the first sidewall faces the third sidewall (the first and third sidewalls face each other, see figure II), 
wherein a bottom portion of the first sidewall is separated from a bottom portion of the third sidewall by a first positive distance (first positive distance between the bottom portions of 33 in fig 1, see figure II), 
wherein a top portion of the first sidewall is separated from a top portion of the third sidewall by a second positive distance (second positive distance between the top portions of 33 in fig 1, see figure II), and 
wherein the second positive distance is greater than the first positive distance (the second positive distance is greater than the first positive distance, see figure II); and 
a dielectric layer (dielectric 15, 25 and 16, see fig 1, para 60 and figure II) surrounding the first metal line and the second metal line, 
wherein a portion of the dielectric layer is between the first sidewall and the second sidewall of the first metal line (a portion of 15/25/16 is between portions of 33, see fig 1 and figure II).
Regarding claim 9, KAGEYAMA discloses the integrated circuit structure of claim 8, further comprising a via (via 62 over 33, see fig 1 and figure II, para 69) contacting a top surface of the first metal line (62 is in at least indirect contact with 33, see fig 1 and figure I), wherein a top surface of an etch stop layer over the dielectric layer is level with a top surface of the via (top surfaces of etch stop 22 and via 62 are coplanar, see fig 1 and figure II).
Regarding claim 11, KAGEYAMA discloses the integrated circuit structure of claim 8, wherein the first metal line and the second metal line comprise tungsten, aluminum, or copper (33 can be copper, see para 62).

    PNG
    media_image2.png
    661
    806
    media_image2.png
    Greyscale

Figure II: KAGEYAMA figure 1 with added annotations.
Claim(s) 15-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LIU (US 20130020700).
Regarding claim 15, LIU discloses an integrated circuit structure comprising: 
a first metal line (left conductive trace 122, see fig 1I, para 27) comprising: a first tilted sidewall (right outer tilted sidewall of 122, see fig 1 and figure III); and a second tilted sidewall (right inner tilted sidewall of 122, see fig 1 and figure III) opposite to the first tilted sidewall, 
wherein the second tilted sidewall is parallel to the first tilted sidewall (the first and second sidewalls area parallel, see fig 1 and figure III); 
a first via over and in contact with a top surface of the first metal line (vias in 106 which is in contact with a top surface of 122, see fig 1I, para 22), 
wherein the first tilted sidewall and the second tilted sidewall tilt continuously from a bottom surface of the first metal line to an interface between the first metal line and the first via (the first and second tilted sidewall are tilted over their entire length, see fig 1I and figure III); and 
an inter-layer dielectric surrounding the first tilted sidewall, the second tilted sidewall, and the first via (ILD 103 is on left and right sides of 106 and 122, see fig 1I, para 22).
Regarding claim 16, LIU discloses the integrated circuit structure of claim 15 further comprising: a second metal line (right metal line 122, see fig 1I, para 27) comprising: 
a third tilted sidewall (left outer tilted sidewall of the right electrode 122, see fig 1I and figure III); and 
a fourth tilted sidewall (left inner tilted sidewall of the right electrode 122, see fig 1 and figure III) opposite to the third tilted sidewall, 
wherein the fourth tilted sidewall is parallel to the third tilted sidewall (see figure III), 
wherein the third tilted sidewall and the fourth tilted sidewall tilt in a direction opposite the first tilted sidewall and the second tilted sidewall (see figure III); and 
a second via over and in contact with a top surface of the second metal line 9=(the vias in 106 above the right electrode 122, see fig 1I, para22).
Regarding claim 18, LIU discloses the integrated circuit structure of claim 16, wherein the first metal line and the second metal line are immediate neighboring metal lines (no metal lines are present between the electrodes 122, see fig 1I), 
wherein the first tilted sidewall of the first metal line and the third tilted sidewall of the second metal line face each other (the first and third sidewalls face each other, see fig 1I and figure III), and 
wherein a first distance between a top portion of the first tilted sidewall and a top portion of the third tilted sidewall is greater than a second distance between a bottom portion of the first tilted sidewall and a bottom portion of the third tilted sidewall (the distance between top portions of the right sidewall of the left electrode 122 and the left sidewall of the right electrode 122 is greater than the distance between bottom portions of those sidewalls, see fig 1I and figure III).
Regarding claim 19, LIU discloses the integrated circuit structure of claim 15, wherein the first metal line further comprises a third tilted sidewall (left inner sidewall of 122, see fig 1I) and a fourth tilted sidewall (left outer sidewall of 122, see fig 1I),  opposite to the third tilted sidewall, 
wherein the fourth tilted sidewall is parallel to the third tilted sidewall (the two sidewalls of the left branch of 122 are parallel, see fig 1I), 
wherein the third tilted sidewall and the fourth tilted sidewall tilt in a direction opposite the first tilted sidewall and the second tilted sidewall (see fig 1I).

    PNG
    media_image3.png
    626
    773
    media_image3.png
    Greyscale

Figure III, LIU Figure 1I with added annotations.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LIU (US 20130020700).
Regarding claim 15, LIU discloses an integrated circuit structure comprising: 
a first metal line (left conductive trace 122, see fig 1I, para 27) comprising: a first tilted sidewall (left inner tilted sidewall of 122, see fig 1); and a second tilted sidewall (left outer tilted sidewall of 122, see fig 1) opposite to the first tilted sidewall, 
wherein the second tilted sidewall is parallel to the first tilted sidewall (the first and second sidewalls area parallel, see fig 1); 
a first via over and in contact with a top surface of the first metal line (vias in 106 which is in contact with a top surface of 122, see fig 1I, para 22), 
wherein the first tilted sidewall and the second tilted sidewall tilt continuously from a bottom surface of the first metal line to an interface between the first metal line and the first via (the first and second tilted sidewall are tilted over their entire length, see fig 1I); and 
an inter-layer dielectric surrounding the first tilted sidewall, the second tilted sidewall, and the first via (ILD 103 is on left and right sides of 106 and 122, see fig 1I, para 22).
Regarding claim 16, LIU discloses the integrated circuit structure of claim 15 further comprising: a second metal line (right metal line 122, see fig 1I, para 27) comprising: 
a third tilted sidewall (right inner tilted sidewall of the right electrode 122, see fig 1I); and 
a fourth tilted sidewall (right outer tilted sidewall of the right electrode 122, see fig 1) opposite to the third tilted sidewall, 
wherein the fourth tilted sidewall is parallel to the third tilted sidewall (see figure 1I), 
wherein the third tilted sidewall and the fourth tilted sidewall tilt in a direction opposite the first tilted sidewall and the second tilted sidewall (see figure 1I); and 
a second via over and in contact with a top surface of the second metal line 9=(the vias in 106 above the right electrode 122, see fig 1I, para22).
Regarding claim 17, LIU discloses the integrated circuit structure of claim 16, wherein the first metal line and the second metal line are immediate neighboring metal lines, 
wherein the first tilted sidewall of the first metal line and the third tilted sidewall of the second metal line face each other (the left inner sidewall of the left electrode 122 faces the right inner sidewall of the right electrode 122, see fig 1I), and 
wherein a first distance between a top portion of the first tilted sidewall and a top portion of the third tilted sidewall is smaller than a second distance between a bottom portion of the first tilted sidewall and a bottom portion of the third tilted sidewall (the tops of the left inner sidewall of the right 122 and the right inner sidewall of the left 122 are closer together than their bottoms, see fig 1I).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20150137388).
Regarding claim 1, KIM discloses an integrated circuit structure comprising: 
a first metal line (metal line 236, see fig 20-21, para 142 and 55-56) over a semiconductor substrate (fig 20-21, 100, para 41), the first metal line being ring-shaped in a top-down view (the metal lines 236 can be ring-shaped, see fig 21, para 57), the first metal line comprising a first inner sidewall (left sidewall of the right side of 236, see fig 20 and figure IV) and a second inner sidewall (right sidewall of the left side of 236, see fig 20 and figure IV) opposite the first inner sidewall, 
wherein a distance between a top portion of the first inner sidewall and a top portion of the second inner sidewall is less than a distance between a bottom portion of the first inner sidewall and a bottom portion of the second inner sidewall (top portions of 236 on opposite sides of 385 are closer together than the bottom parts of 236, see fig 20); 
a dielectric layer (dielectric 310 surrounds 236, see fig 20, para 50) surrounding the first metal line, 
wherein the first metal line encircles a portion of the dielectric layer (a portion of 310 is surrounded by 236, see fig 20), 
wherein a top surface of the dielectric layer is disposed above a top surface of the first metal line (a top surface of 310 is above a top surface of 236, see fig 20); and 
a conductive via extending through the dielectric layer and connected to the first metal line (296 extends into 310 and is at least indirectly connected to 236, see fig 20).
Regarding claim 7, KIM discloses the integrated circuit structure of claim 1, further comprising a second metal line (fig 20-21, 234, para 142) over the semiconductor substrate and adjacent the first metal line (234 and 236 are close to each other, see fig 20), the second metal line being ring-shaped in the top-down view (234 is ring-shaped, see fig 21), the first metal line comprising a first outer sidewall (left sidewall of the left part of 236, see fig 20) opposite the first inner sidewall, the second metal line comprising a second outer sidewall (entire sidewall of 234 facing away from 385, see fig 20-21 and figure IV) facing the first outer sidewall (the outward-facing sidewall of 234 faces 236, of which the first outer sidewall is a part, see fig 20-21), 
wherein a distance between a top portion of the first outer sidewall and a top portion of the second outer sidewall is greater than a distance between a bottom portion of the first outer sidewall and a bottom portion of the second outer sidewall (see fig IV).

    PNG
    media_image4.png
    654
    795
    media_image4.png
    Greyscale

Figure IV, KIM figure 20 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20150137388) in view of KAGEYAMA (US 20120199942).
Regarding claim 5, KIM discloses the integrated circuit structure of claim 4.
KIM fails to explicitly disclose a device, further comprising an etch stop layer between the interlayer dielectric and the dielectric layer, wherein top surfaces of the etch stop layer and the contact plug are coplanar.
KAGEYAMA disclose a device, further comprising an etch stop layer between the interlayer dielectric and the dielectric layer, wherein top surfaces of the etch stop layer and the contact plug are coplanar (etch stop layer 24 is between ILD 14 and dielectric 15, and top surfaces of contact plug 32 and 24 are coplanar, see fig 1, para 60).
KIM and KAGEYAMA are analogous art because they both are directed towards metal electrode for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the etch stop layer of KAGEYAMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the etch stop layer of KAGEYAMA in order to reduce an increase in fabrication costs (see KAGEYAMA para 73).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAGEYAMA (US 20120199942) in view of LIN (US 20060267198).
Regarding claim 10, KAGEYAMA discloses the integrated circuit structure of claim 8.
KAGEYAMA fails to explicitly disclose a device, wherein the dielectric layer comprises a material having a dielectric constant less than 3.0.
LIN disclose a device, wherein the dielectric layer comprises a material having a dielectric constant less than 3.0 (the dielectric layer 20 can be made of Teflon, which has a dielectric constant of 2.25, see fig 1, para 28).
KAGEYAMA and LIN are analogous art because they both are directed towards metal layers for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAGEYAMA with the dielectric of LIN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAGEYAMA with the dielectric of LIN in order to remove unwanted parasitic capacitances and high interconnect line resistivity from the device (see LIN para 8).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAGEYAMA (US 20120199942) in view of KIM (US 20150137388).
Regarding claim 12, KAGEYAMA discloses the integrated circuit structure of claim 8.
KAGEYAMA fails to explicitly disclose a device, wherein the first metal line and the second metal line are ring-shaped in a top-down view.
KIM disclose a device, wherein the first metal line and the second metal line are ring-shaped in a top-down view (the electrodes 234 and 238 can both be ring-shaped in a top down view, see fig 20-21).
KAGEYAMA and KIM are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAGEYAMA with the ring shapes of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAGEYAMA with the ring shapes of KIM in order to further block physical damage or stress (see KIM para 144).
Regarding claim 13, KAGEYAMA discloses the integrated circuit structure of claim 8.
KAGEYAMA fails to explicitly disclose a device, wherein the first metal line and the second metal line comprise a portion of a first ring and a portion of a second ring, respectively, in a top-down view.
KIM disclose a device, wherein the first metal line and the second metal line comprise a portion of a first ring and a portion of a second ring, respectively, in a top-down view (the electrodes 234 and 238 can both be ring-shaped in a top down view, see fig 20-21).
KAGEYAMA and KIM are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAGEYAMA with the ring shapes of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAGEYAMA with the ring shapes of KIM in order to further block physical damage or stress (see KIM para 144).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAGEYAMA (US 20120199942) in view of XIA (US 20090093100).
Regarding claim 14, KAGEYAMA discloses the integrated circuit structure of claim 8.
KAGEYAMA fails to explicitly disclose a device, further comprising a dielectric barrier layer between the dielectric layer and the etch stop layer, the first metal line, and the second metal line, 
wherein the first metal line and the second metal line comprise copper, 
wherein a relative difference between thicknesses of vertical portions of the dielectric barrier layer and horizontal portions of the dielectric barrier layer is less than 10 percent.
XIA disclose a device, further comprising a dielectric barrier layer (dielectric barrier 107/111, see fig 1D-1J, para 29-33) between the dielectric layer and the etch stop layer, the first metal line, and the second metal line (lines can be drawn between dielectric layer 116 and etch stop layer 104, left metal line 109 and right metal line 109, that pass through 107/111, see fig 1J), 
wherein the first metal line and the second metal line comprise copper (109 can be copper, see fig 1B, para 30), 
wherein a relative difference between thicknesses of vertical portions of the dielectric barrier layer and horizontal portions of the dielectric barrier layer is less than 10 percent (horizontal portion 111 and vertical portion 107 can both be 100 Angstroms thick, see para 28 and 34).
KAGEYAMA and KIM are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAGEYAMA with the ring shapes of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAGEYAMA with the ring shapes of KIM in order to further block physical damage or stress (see KIM para 144).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 20130020700) in view of YEN (US 20110278735).
Regarding claim 20, LIU discloses the integrated circuit structure of claim 19.
LIU fails to explicitly disclose a device, wherein the first metal line is ring- shaped in a top-down view.
YEN disclose a device, wherein the first metal line is ring- shaped in a top-down view (metal line 32 in hole H is ring shaped in top-down view in fig 14B, see fig 14A-B, para 64-65).
LU and YEN are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LIU with the ring-shape in a top down view of YEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LIU with the ring-shape in a top down view of YEN in order to reduce the aspect ratio of the hole (see YEN para 65).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811